Citation Nr: 1728250	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  

(The issue of waiver of recovery of overpayment of VA benefits is the subject of a separate Board action.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from January to May 1975 and May 1977 to December 1978, with subsequent service in the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The claim has been remanded by the Board for additional development, most recently in November 2016.  The claim has been returned now for further appellate action.  


FINDING OF FACT

Current right ear hearing loss, first demonstrated long after the Veteran's service, was not incurred during or as a result of in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred right ear hearing loss a result of noise exposure during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2016), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran specifically contends that his right ear hearing loss was incurred as a result of exposure to noise from heavy equipment during service.  His DD-214 confirms his service as a general equipment operator.  In addition, he earned the Sharpshooter Rifle Badge.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, his in-service noise exposure is conceded.  

The Veteran also described during the claim an incident during service where the earplugs he was wearing got wet with swamp water and he incurred ear infections as a result.  Service treatment records do not document this incident or reveal any loss in hearing acuity as a result of an ear infection.  

Upon enlistment examination in November 1974, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
X
15

An auditory threshold was not provided at 3000 Hertz and speech audiometry was not conducted to assess speech recognition ability at that time.  

A May 1975 separation examination did not include audiogram results, but the Veteran denied any hearing loss or ear, nose, and throat trouble. 

The next audiogram came in the Veteran's second period of service during the September 1978 separation examination, where pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
15

Again, an auditory threshold was not provided at 3000 Hz.  However, the raw data from this audiogram is of record and reveals clearly that the hearing threshold at 3000 Hz was 15 decibels.  Speech audiometry was not conducted to assess speech recognition ability at that time.  The examination of his ears was normal and the Veteran denied hearing loss or ear, nose, or throat trouble in a report of medical history at that time.  

In a VA examination report dated in February 1979, after the Veteran's discharge from active duty service, the examiner stated that hearing loss was listed on the examination request, but that the Veteran reported that he is unaware of a hearing loss at that time.  He also reported that he had no significant history relative to his ears, except for an incident where an insect had to be washed out of his left ear external canal.  The examination revealed that the canals were open, tympanic membranes intact, Weber midline, and Rinne positive bilaterally.  

Upon audiologic testing during the February 1979 VA examination, pure tone thresholds in decibels on air conduction testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
15

Speech audiometry revealed a assess speech recognition ability of 100 percent in each ear.  The examiner did not diagnose a hearing loss disability at that time.  

A June 1984 quadrennial examination conducted during the Veteran's Reserve service reveals that pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
25

Speech audiometry was not conducted to assess speech recognition ability at that time.  The ear examination was normal and the Veteran denied hearing loss or ear, nose, and throat issues in a report of medical history at that time.  

A March 1987 quadrennial examination demonstrated the first audiogram results indicating a current right ear hearing loss disability.  Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
30
50
35

Speech audiometry was not conducted to assess speech recognition ability at that time.  The ear examination was normal and the Veteran denied hearing loss or ear, nose, and throat issues in a report of medical history at that time.

However, the March 1987 quadrennial examination is the first evidence of bilateral hearing loss of record as the hearing thresholds of 50 decibels at 500 and 3000 Hertz are sufficient to qualify as a hearing loss disability for VA benefits purposes.  Subsequent VA examinations in April 2006, February 2010, and December 2016 each confirm the current right ear hearing loss disability.    

As such, the evidence of record demonstrates that the first two elements of service connection-a current disability and in-service noise exposure-are satisfied.  The question remaining is whether the Veteran's current disability is etiologically related to that in-service noise exposure.  

The Veteran was provided a VA audiological examination in April 2006, during which he reported exposure to loud noise prior to, during, and subsequent to service.  He reported that he wore earplugs during his in-service noise exposure from heavy equipment, weapons, and grenades.  Post-service, he reported occupational noise exposure from heavy equipment, air compressors, impact wrenches, aircraft and elevators unloading aircraft, chainsaws, leaf blowers, front-end loaders, and bob cat trucks.  He stated that he did not wear hearing protection when working around much of this post-service noise exposure, although he did ear earplugs when working with the aircraft and while using impact wrenches.  The Veteran also reported post-service recreational exposure to loud noise from using chainsaws to cut firewood without hearing protection.  

He was found to have right ear hearing loss for VA compensation purposes as the pure tone threshold at 4000 Hertz was 45 decibels; however, an etiology opinion was not provided.

Upon examination in February 2010, a VA examiner opined that it is less likely than not that the Veteran has right ear hearing loss caused by military service.  As a rationale, the examiner stated that the service treatment records did not reveal hearing loss, a VA audiogram performed in 1984, several years post-discharge, did not reveal hearing loss, and hearing loss manifested first "long after military service."  

The Veteran received a third VA examination in December 2016, where he again reported significant noise exposure during and after military service.  The examiner noted that the audiograms conducted during active duty service did not demonstrate a significant change in hearing thresholds.  The examiner also noted that while the thresholds did worsen at the high frequencies over the period while in the Army Reserves, he had similar sorts of noise exposure in the private sector at that time.  As such, the examiner concluded that the evidence did not demonstrate that the Veteran's current right ear hearing loss was caused during or as a result of military service.  

VA treatment records document confirm the presence of and continued treatment for the Veteran's right ear hearing loss, but are mainly negative regarding the etiology of the right ear hearing loss disability.  However, in a December 2016 VA treatment record, the Veteran reported that he was not sure when his right ear hearing loss occurred.  

Based on the foregoing, the Board concludes that the evidence does not support a finding of service connection for right ear hearing loss.  Although the noise exposure during the Veteran's active duty service, which he contends led to his current hearing loss, is conceded, audiograms from enlistment, separation, and more than six years after his period of active duty service not only do not demonstrate bilateral hearing loss, but they demonstrate that the Veteran's hearing acuity actually improved during active duty at some thresholds.  Moreover, the Veteran specifically denied any ear trouble in 1974, 1975, 1978, 1984, and 1987.  The first evidence of bilateral hearing loss came in the 1987 audiogram, more than eight years after his discharge from active duty service.  

As the 2016 VA examiner noted, although hearing loss was demonstrated during the March 1987 quadrennial examination, the Veteran had reported significant noise exposure during active duty service while wearing hearing protection as well as significant noise exposure as a civilian without hearing protection.  The Board concurs with the VA examiner's opinion and rationale as the Veteran did not have hearing loss upon discharge from active duty service and had significant civilian noise exposure in the years between discharge from active duty and the first evidence of hearing loss in 1987.  The evidence of record simply does not demonstrate that the Veteran's right ear hearing loss was incurred as a result of in-service noise exposure, during which he wore hearing protection, and not from his civilian occupational and recreational noise exposure, during which he did not wear hearing protection.  

The Board acknowledges the Veteran's contentions that his current right ear hearing loss was incurred due to his in-service noise exposure.  Indeed, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to chronic hearing loss is commonly known and, therefore, the Veteran's statements that his current symptoms are related to his in-service noise exposure would generally have some tendency to make a nexus more likely than it would be without such an assertion if he were asserting that his symptoms began during service and have continued since.  

However, the Board also notes that the Veteran reported during the February 1979 VA examination that he was not aware of any hearing loss as that time.  Then, during December 2016 VA treatment, he reported that he did not know when his hearing loss began.  At no time has the Veteran reported that he specifically remembers that his hearing loss began during military service.  Moreover, even if he had reported noticing a decreased hearing acuity during service, the audiograms during his active duty service reveal that he did not have a decrease in hearing acuity that equated with right ear hearing loss for VA benefits purposes at any time during active duty service.  While a quadrennial examination during his Reserve service revealed right ear hearing loss, there is no evidence demonstrating that such hearing loss began during or as a result of military noise exposure rather than the significant civilian noise exposure he experienced without hearing protection.  Moreover, the Veteran has not been shown to possess the medical expertise required to make such a complex determination regarding etiology.  

Finally, the Board finds the 2016 VA examination report and opinion to be more probative than the Veteran's statements as to the question of etiology of right ear hearing loss.  The VA examiner is a medical professional who was able to review the overall record, including the Veteran's history and opinions, and who provided a definitive opinion based upon the evidence of record.  The Veteran, who has not been shown to possess any relevant medical expertise, has expressed his opinion in support of his current claim for service connection, which he is not competent to render.  

Based on the foregoing, the Board finds that the evidence weighs against a finding that the Veteran was diagnosed with right ear hearing loss (or an organic disease of the nervous system) within one year of discharge from active duty service as the evidence demonstrates the first diagnosis of right ear hearing loss more than eight years post-discharge and the Veteran himself has not asserted that his hearing loss began within one year of discharge from service.  As such, the presumptions set forth under 38 C.F.R. §§ 3.307 and 3.309 are not applicable in this case.   

Given the lack of medical evidence sufficient to support of the claim and the VA examiner's opinion against the Veteran's contentions, the evidence is against a finding of a nexus between the Veteran's current right ear hearing loss and in-service noise exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in September 2006, prior to the initial adjudication of claim.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 
22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Te Veteran has not identified any outstanding treatment records relevant to the claim for service connection for right ear hearing loss.   

In addition, the Board finds that the VA examination and medical opinion evidence in this case is adequate as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the right ear hearing loss issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in October 2009, September 2010, and November 2016, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained, VA examinations were obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








	
ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


